Citation Nr: 0112239	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-04 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for service-connected 
degenerative disc disease, L5-S1, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The veteran had active military service from February 1972 to 
September 1973.  

This appeal arises from a February 1999 rating decision of 
the Buffalo, New York, regional office (RO) which assigned a 
40 percent disability evaluation for the veteran's service-
connected degenerative disc disease, L5-S1.  The notice of 
disagreement was received in May 1999.  The statement of the 
case was issued in June 1999.  The veteran's substantive 
appeal was received in December 1999.


REMAND

The veteran contends that his service-connected low back 
disorder is worse that it is currently evaluated.  He says 
the condition of his back has deteriorated significantly 
since he was granted service connection for low back pain in 
1974.  He states he is unable to stand completely erect, and 
that he requires a cane and Canadian crutch to help him walk.  
He asserts he has almost no range of motion of the low back.  
He maintains that his right leg has a tendency to "give 
out" due to the neurological manifestations of his 
disability.  The veteran adds that his back disorder has a 
negative impact on his ability to sleep.  He argues recent 
MRI studies document the worsening state of his back.  He 
reports having nerve impingement and complications related 
thereto.  He says he derives little relief from his current 
VA treatment.

The veteran was most recently afforded VA orthopedic and 
neurological examinations in April 2000.  The Board of 
Veterans' Appeals (Board) regretfully concludes, upon review 
of the findings, that the examinations were inadequate for 
the purpose of evaluating the veteran's low back disorder.  
The Court of Appeals for Veterans Claims (Court) has stated 
that an examination must provide sufficient information to 
rate the disability in accordance with the applicable rating 
criteria.  See Wisch v. Brown, 8 Vet.App. 139 (1995) (medical 
examination must specifically address pertinent issues, and 
the silence of an examiner cannot be relied upon as evidence 
against a claim); see also Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

In the instant case, the report of the April 2000 orthopedic 
examination indicates that the veteran had a restricted range 
of motion of the lumbar spine.  The veteran indicated that he 
suffered from constant pain of the low back, and that he had 
to stop working due to low back pain.  Similarly, at his 
April 2000 neurological examination, he reported that he 
became virtually immobilized when his low back pain became 
"worse".  He said his back condition was aggravated by 
prolonged sitting and standing, and by any motion.  In this 
respect, the April 2000 examinations did not adequately 
evaluate the veteran's complaints of pain on movement and 
use, as required by DeLuca v. Brown, 8 Vet.App. 202 (1995).

In the DeLuca case, the Court held that, in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40, and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  The Court further held in 
DeLuca that Diagnostic Codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  See also VAOPGCPREC 36-97 (December 12, 1997) (VA 
Office of the General Counsel determined that Diagnostic Code 
5293, for intervertebral disc syndrome, is predicated upon 
limitation of motion, and thus 38 C.F.R. §§ 4.40 and 4.45 
must be considered in conjunction with that code).  In order 
to address these considerations, the veteran should be 
afforded another VA orthopedic and neurological examination.

The Board also observes that the veteran's claims folder does 
not appear to have been present, or reviewed, at the time of 
his April 2000 orthopedic and neurological evaluations.  The 
AMIE Compensation and Pension Exam Worksheet specifies that 
the veteran's folder was not to accompany the veteran for his 
examinations.  
Further, the reports of the April 2000 VA examinations do not 
contain any clear indication that would lead the Board to 
infer that the veteran's claims folder was, in fact, reviewed 
and considered by the examiners.

The development of facts includes a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  This duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment and prior 
examinations.  Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) 
citing Green v. Derwinski, 1 Vet.App. 121 (1991).  In view of 
the foregoing, the veteran should be afforded another VA 
orthopedic and neurological examination to determine the 
severity of his service-connected low back disorder.  In so 
doing, his claims folder must be made available to the 
examiners for review prior to the examinations.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
hereby advised, in that regard, that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, could result 
in denial of that claim.  38 C.F.R. § 3.655 (2000).

VA has long recognized a duty to assist a claimant in the 
development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(2000).  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has made reference.  Littke v. Derwinski 1 Vet.App. 
90 (1990).  As this matter is being returned for additional 
development, the RO should obtain the veteran's current 
medical records pertaining to the treatment of his service-
connected low back disorder.

Finally, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000, Public Law No. 106-475 (Nov. 
9, 2000), was enacted.  This new statute amended and 
clarified VA's duty to assist claimants in the development of 
the facts relevant to their claims.  Since this case is being 
returned to the RO for further evidentiary development, the 
RO should ensure that any additional evidentiary development 
or other procedures that may be required by this new law are 
accomplished.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain from the veteran the 
names and addresses of all medical care 
providers who have treated him for his 
service-connected low back disorder since 
October 1997.  After securing the necessary 
release(s), the RO should request the records 
which are not already contained in the claims 
folder. 

2.  The RO should obtain the veteran's 
complete inpatient and outpatient treatment 
records from the Buffalo VA Medical Center 
(VAMC) and any other identified VA facility 
since April 2000.  Once obtained, all records 
must be associated with the claims folder.

3. The RO should schedule the veteran for VA 
orthopedic and neurological examinations.  The 
veteran should be properly notified of the date, 
time and place of the examinations in writing.  
The claims folder, to include a copy of this 
Remand,  must be made available to the 
examiner(s) for review prior to examination.  
Such tests as the examiners deem necessary should 
be performed.

a.  Special instructions for the orthopedic 
examiner:  The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should so 
indicate and provide an explanation.

(i)  The examiner should be asked to state 
the ranges of motion of the veteran's lumbar 
spine in degrees.  Moreover, the examiner 
should state the normal ranges of motion of 
the lumbar spine in degrees.

(ii)  The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the service-
connected low back disability; and, if 
feasible, these determinations must be 
expressed in terms of the degree of 
additional range of motion loss or favorable 
or unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

(iii)  The examiner should be asked to 
express an opinion as to whether pain in the 
low back could significantly limit 
functional ability during flare-ups or 
during periods of repeated use.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or favorable 
or unfavorable ankylosis due to pain on use 
or during flare-ups.

b.  Special instructions for the neurological 
examiner:  Any neurological complaints or 
findings attributable to the veteran's 
service-connected disability of the low back 
should be identified.  The examiner should 
state whether the veteran experiences 
intervertebral disc syndrome as a 
manifestation of, or otherwise related to the 
service-connected degenerative disc disease, 
L5-S1.  If so, the examiner should state 
whether the veteran experiences recurring 
attacks, and the degree of intermittent relief 
he experiences between those attacks.  The 
examiner should further state whether any 
intervertebral disc syndrome that may be 
present results in incapacitating episodes, 
and the total duration of any of those 
episodes. 

The examiner should also be asked if there is 
evidence that the veteran has sciatic 
neuropathy with characteristic pain 
attributable to the service-connected back 
disability.  If so, the examiner should state 
whether the sciatic neuropathy results in 
demonstrable muscle spasm, absent ankle jerk, 
or any other positive neurological finding.  
All factors upon which any medical opinion is 
based must be set forth for the record.

4.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
including if the requested examinations do 
not include all test reports, special studies 
or opinions requested, appropriate corrective 
action is to be implemented.

5.  The RO should review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.

6.  The RO should then readjudicate the issue 
on appeal.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims on 
appeal, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal, 
to include the provisions of 38 C.F.R. §§  
4.40 and 4.45 and 38 C.F.R. § 3.655, if 
appropriate.  Consideration should also be 
given to VAOPGCPREC 36-97 (December 12, 
1997).  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  The purpose of this Remand is to ensure due process 
of law and obtain additional medical evidence.  No inference 
should be drawn from the Remand regarding the final 
disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


